Name: Commission Regulation (EC) NoÃ 1690/2005 of 14 October 2005 amending for the 55th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  European construction;  civil law;  free movement of capital
 Date Published: nan

 15.10.2005 EN Official Journal of the European Union L 271/31 COMMISSION REGULATION (EC) No 1690/2005 of 14 October 2005 amending for the 55th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 6 October 2005, the Sanctions Committee of the United Nations Security Council decided to supplement the data concerning two individuals added on 29 September 2005 to the list of persons groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2005. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1629/2005 (OJ L 260, 6.10.2005, p. 9). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The entry Hani El Sayyed Elsebai Yusef (alias Abu Karim). Date of birth: 1.3.1961. Place of birth: Qaylubiyah. Nationality: Egyptian. Other information: Resides in the United Kingdom. Under the heading Natural persons shall be replaced by the following: Hani Al-Sayyid Al-Sebai (alias (a) Hani Yousef Al-Sebai, (b) Hani Youssef, (c) Hany Youseff, (d) Hani Yusef, (e) Hani al-Sayyid Al-Sabai, (f) Hani al-Sayyid El Sebai, (g) Hani al-Sayyid Al Sibai, (h) Hani al-Sayyid El Sabaay, (i) El-Sababt, (j) Abu Tusnin, (k) Abu Akram, (l) Hani El Sayyed Elsebai Yusef, (m) Abu Karim). Address: London, United Kingdom. Date of birth: (a) 1.3.1961, (b) 16.6.1960. Place of birth: Qaylubiyah, Egypt. Nationality: Egyptian. 2. The entry El Sayed Ahmad Fathi Hussein Elaiwa (alias (a) Hatim, (b) Hisham, (c) Abu Umar). Date of birth: 30.7.1964. Place of birth: Suez. Nationality: Egyptian. Under the heading Natural persons shall be replaced by the following: Al Sayyid Ahmed Fathi Hussein Eliwah (alias (a) Al Sayyid Ahmed Fathi Hussein Eliwa, (b) Al Sayyid Ahmed Fathi Hussein Alaiwah, (c) Al Sayyid Ahmed Fathi Hussein Elaiwa, (d) Al Sayyid Ahmed Fathi Hussein Ilewah, (e) Al Sayyid Ahmed Fathi Hussein Alaywah, (f) El Sayed Ahmad Fathi Hussein Elaiwa, (g) Hatim, (h) Hisham, (i) Abu Umar). Date of birth: (a) 30.7.1964, (b) 30.1.1964. Place of birth: (a) Suez, Egypt, (b) Alexandria, Egypt. Nationality: Egyptian. Other information: lives in the United Kingdom.